DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Applicant’s election of Group I (claims 1-11, 15, and 27-29; species: (iii), which is the antibody or antigen-binding fragment that comprises: a heavy chain variable (VH) region incorporating the following CDRs: HC-CDR1 having the amino acid sequence of SEQ ID NO: 46; HC-CDR2 having the amino acid sequence of SEQ ID NO: 47; and HC-CDR3 having the amino acid sequence of SEQ ID NO: 48; and a light chain variable (VL) region incorporating the following CDRs: LC-CDR1 having the amino acid sequence of SEQ ID NO: 49; LC-CDR2 having the amino acid sequence of SEQ ID NO: 50; and LC-CDR3 having the amino acid sequence of SEQ ID NO: 51) in the reply filed on 2/10/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Amended claims 1, 8, 9, 15, (2/10/2021), and original claims 2-7, 10-11, 27-29, are under consideration by the Examiner.
Claims 12-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species.
Claims 14, 16-26, and 30-33 have been canceled.

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 2/10/2021, is in compliance with the provisions of 37 CFR 1.97 and has been considered by the Examiner. A signed and dated copy of the PTO-1449 form is attached herewith.
	Applicant is reminded of their duty to disclose to the Office all information known to the person to be material to patentability as defined in 37 CFR 1.56.  As stated therein, “[e]ach individual associated with the filing and prosecution of a patent application has a duty of candor and good faith in dealing with the Office, which includes a duty to disclose to the Office all information known to that individual to be material to patentability as defined in this section”.  

Specification
4a.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
It is suggested that the title be amended to recite the method of treatment by administering an IL-11 antibody.
4b.	The specification is objection to for the following reason:
the term “IL-11Rα” and “IL-11RA” are used interchangeably throughout the specification. Appropriate correction is requested.

Claim Rejections - 35 USC § 112(a), written description
5. 	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

5a.	Claims 1-11, 15, and 27-29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Applicant has claimed a method of treating kidney injury, the method comprising administering a therapeutically or prophylactically effective amount of an agent capable of inhibiting interleukin 11 (IL-11)-mediated signalling to a subject, and dependent claim 11 recites that the agent is an IL-11 antibody which inhibits IL-11-mediated signalling. To support such claims, the instant application, on pages 5-6, recites:
“In some embodiments in accordance with various aspects of the present invention, the agent is an agent capable of preventing or reducing the binding of interleukin 11 (IL-11) to a receptor for interleukin 11 (IL-11R).
In some embodiments, the agent is capable of binding to interleukin 11 (IL-11) or a receptor for interleukin 11 (IL-11R). In some embodiments, the agent is selected from the group 
In some embodiments, the agent is an anti-IL-11 antibody antagonist of IL-11 -mediated signalling, or an antigen-binding fragment thereof.
In some embodiments, the antibody or antigen-binding fragment comprises: (i)    a heavy chain variable (VH) region incorporating the following CDRs: HC-CDR1 having the amino acid sequence of SEQ ID NO:34 HC-CDR2 having the amino acid sequence of SEQ ID NO:35 HC-CDR3 having the amino acid sequence of SEQ ID NO:36; and (ii)    a light chain variable (VL) region incorporating the following CDRs: LC-CDR1 having the amino acid sequence of SEQ ID NO:37 LC-CDR2 having the amino acid sequence of SEQ ID NO:38 LC-CDR3 having the amino acid sequence of SEQ ID NO:39.
In some embodiments, the antibody or antigen-binding fragment comprises:
(i)    a heavy chain variable (VH) region incorporating the following CDRs: HC-CDR1 having the amino acid sequence of SEQ ID NO:40 HC-CDR2 having the amino acid sequence of SEQ ID NO:41 HC-CDR3 having the amino acid sequence of SEQ ID NO:42; and (ii)    a light chain variable (VL) region incorporating the following CDRs: LC-CDR1 having the amino acid sequence of SEQ ID NO:43 LC-CDR2 having the amino acid sequence of SEQ ID NO:44 LC-CDR3 having the amino acid sequence of SEQ ID NO:45.
In some embodiments, the agent is an anti-IL-11 Rα antibody antagonist of IL-11 -mediated signalling, or an antigen-binding fragment thereof.
In some embodiments, the antibody or antigen-binding fragment comprises: (i)    a heavy chain variable (VH) region incorporating the following CDRs: HC-CDR1 having the amino acid 
In some embodiments, the agent is a decoy receptor for IL-11. In some embodiments the decoy receptor for IL-11 comprises: (i) an amino acid sequence corresponding to the cytokine binding module of gp130 and (ii) an amino acid sequence corresponding to the cytokine binding module of IL-11 Rα.
In some embodiments the agent is an IL-11 mutein. In some embodiments the IL-11 mutein is W147A.
In some embodiments, the agent is capable of preventing or reducing the expression of interleukin 11 (IL-11) or a receptor for interleukin 11 (IL-11R). The agent may be an oligonucleotide or a small molecule.
In some embodiments the agent is an antisense oligonucleotide capable of preventing or reducing the expression of IL-11. In some embodiments the antisense oligonucleotide capable of preventing or reducing the expression of IL-11 is siRNA targeted to IL11 comprising the sequence of SEQ ID NO:12, 13, 14 or 15. In some embodiments the agent is an antisense oligonucleotide capable of preventing or reducing the expression of IL-11 Ra. In some embodiments the antisense oligonucleotide capable of preventing or reducing the expression of IL-11Rα is siRNA targeted to IL11RA comprising the sequence of SEQ ID NO:16, 17, 18 or 19.”


     	In Amgen Inc. v. Sanofi, 124 USPQ2d 1354 (Fed. Cir. 2017), relying upon Ariad Pharms., Inc. v. Eli Lily & Co., 94 USPQ2d 1161 (Fed Cir. 2010), the following is noted.
    	To show invention, a patentee must convey in its disclosure that is “had possession of the claimed subject matter as of the filing date. Demonstrating possession “requires a precise definition” of the invention. To provide this precise definition” for a claim to a genus, a patentee must disclose “a representative number of species within the scope of the genus of structural features common to the members of the genus so that one of skill in the art can visualize or recognize the member of the genus” (see Amgen at page 1358).
In The Regents of the University of California v. Eli Lilly (43 USPQ2d 1398-1412) 19 F. 3d 1559, the court held that disclosure of a single member of a genus (rat insulin) did not provide adequate written support for the claimed genus (all mammalian insulins). In this same case, the court also noted: “A definition by function, as we have previously indicated, does not suffice to define the genus because it is only an indication of what the gene does, rather than what it is. See Fiers, 984 F.2d at 1169-71, 25 USPQ2d at 1605-06 (discussing Amgen). It is only a definition of In re Wilder, 736 F.2d 1516, 1521, 222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming rejection because the specification does “little more than outlin [e] goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate."). Accordingly, naming a type of material generally known to exist, in the absence of knowledge as to what that material consists of, is not a description of that material.”
The court has further stated that “Adequate written description requires a precise definition, such as by structure, formula, chemical name or physical properties, not a mere wish or plan for obtaining the claimed chemical invention.” Id. at 1566, 43 USPQ2d at 1404 (quoting Fiers. 984 F.2d at 1171, 25 USPQ2d at 1606). Also see Enzo-Biochem v. Gen-Probe 01-1230 (CAFC 2002).
Applicant has claimed a method of treating kidney injury by administering an agent that is defined only using functional properties. Dependent claim 9 recites that “the agent is an antibody”. Recent court cases have indicated that recitation of an antibody, which has specific functional properties in the absence of knowledge of the antibody sequences that give rise to said functional properties do not satisfy the requirements for written description. See for example AbbVie Deutschland GmbH v. Janssen Biotech. Inc. 759 F.3d 1285 (Fed. Cir. 2014) as well as Amgen v. Sanofi. (Fed Cir, 2017-1480. 10/5/2017). Indeed, in Amgen the court indicates that that it is improper to allow patentees to claim antibodies by describing something that is not the invention, i.e. the antigen, as knowledge of the chemical structure of an antigen does not give the required kind of structure-identifying information about the corresponding antibodies, with the 
    	Also, it is not enough for the specification to show how to make and use the invention, i.e., to enable it (see Amgen at page 1361).
An adequate written description must contain enough information about the actual makeup of the claimed products – “a precise definition, such as structure, formula, chemic name, physical properties of other properties, of species falling with the genus sufficient to distinguish the gene from other materials”, which may be present in “functional terminology when the art has established a correlation between structure and function” (Amgen page 1361).
In the instant case, the specification on pages 5-6, recites examples of antibodies used in the instant invention. However, these antibodies recited are exemplary. As such, the structure required of an antibody such that it has all of the functions recited in the dependent claim is not disclosed in the specification as filed. Applicant is reminded that the courts have long ruled that “Possession may not be shown by merely describing how to obtain possession of members of the claimed genus or how to identify their common structural features.” See University of Rochester. 358 F.3d at 927, 69 USPQ2d at 1895. As such, disclosure of an assay to test for functional properties of an antibody does not provide evidence of possession of the antibody itself.
It is well established in the art that the formation of an intact antigen-binding site requires the association of the complete heavy and light chain variable regions of a given antibody, each of which consists of three different complementarity determining regions, CDR1, CDR2 and CDR3, which provide the majority of the contact residues for the binding of the antibody to its target epitope. The amino acid sequences and conformations of each of the heavy and light chain 
However, only exemplary IL-11 antibodies on page 19, lines 24-42, and page 20, lines 1-12 of the specification, have been disclosed.
“Antibodies capable of binding to IL-11 include e.g. monoclonal mouse anti-human IL-11 antibody clone #22626; Catalog No. MAB218 (R&D Systems, MN, USA), used e.g. in Bockhorn et al. Nat. Commun. (2013) 4(0):1393, clone 6D9A (Abbiotec), clone KT8 (Abbiotec), clone M3103F11 (BioLegend), clone 1F1 (Abnova Corporation), clone 3C6 (Abnova Corporation), clone GF1 (LifeSpan Biosciences), clone 13455 (Source BioScience), 11h3/19.6.1 (Hermann et al., Arthritis Rheum. (1998) 41 (8):1388-97), AB-218-NA (R&D Systems), X203 (Ng et al., Sci Transl Med. (2019) 11 (511) pii: eaaw1237, which is also published as Ng, et al., “IL-11 is a therapeutic target in idiopathic pulmonary fibrosis.” bioRxiv 336537; doi: https://doi.Org/10.1101/336537) and anti-IL-11 antibodies disclosed in US 2009/0202533 Al, WO 99/59608 A2, WO 2018/109174 A2 and WO 2019/238882 Al.
In particular, anti-IL-11 antibody clone 22626 (also known as MAB218) has been shown to be an antagonist of IL-11 mediated signalling, e.g. in Schaefer et al., Nature (2017) 552(7683):110-115. Monoclonal antibody 11 h3/19.6.1 is disclosed in Hermann et al., Arthritis Rheum. (1998) 41 (8):1388-97 to be a neutralising anti-IL-11 IgGI. AB-218-NA from R&D Systems, used e.g. in McCoy et al., BMC Cancer (2013) 13:16, is another example of 
 Indeed, in AbbVie Deutschland GmbH v. Janssen Biotech. Inc. 759 F.3d 1285 (Fed. Cir. 2014) the court ruled that all of the antibodies disclosed by AbbVie were all structurally similar as they were variants of a starting antibody named Joe9 and therefore did not serve to inform artisans as to the breadth of structures which had the recited function of cytokine binding. In the instant application, the instant claims recite antibodies to be used in the claimed methods while the specification does not disclose antibody structures which necessarily have the requisite functions. The instant specification fails to disclose sufficient structural information to indicate to artisans that Applicant had possession of the claimed genus of “agent” needed to 
Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 USC 112 is severable from its enablement provision.  (See page 1115.)  
Claim Rejections - 35 USC § 112(a), scope of enablement
5b.	Claims 1-11, 15, and 27-29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of treating chemically induced kidney injury in a subject, the method comprising administering to the subject a therapeutically effective amount of an Interleukin 11 antibody which is capable of inhibiting Interleukin 11 (IL-11) mediated signaling as set forth in claim 15, does not reasonably provide enablement for a method of treating all types of kidney injury by administering an “agent” which is capable of inhibiting Interleukin 11 (IL-11)-mediated signaling to a subject.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims. 

“In any embodiments provided herein, the kidney injury may be one of acute kidney injury (AKI), nephrotoxicity, drug-induced kidney injury (DIKI), acute kidney failure, acute kidney disease, chronic kidney disease, kidney damage, tubular necrosis, acute tubular necrosis, and autoimmune kidney injury.
In any embodiments provided herein, the agent may be administered before, in conjunction with, or after the cause of the kidney injury, e.g. administration or consumption of a nephrotoxic medicine or exposure to a physical, mechanical, chemical or environmental source of kidney injury.
In some embodiments, the agents, uses and methods herein are provided for treating and/or preventing drug-induced kidney injury (DIKI). The DIKI may be intrinsic and/or idiosyncratic kidney injury. In any embodiments, the agents, uses and methods herein may be provided for treating and/or preventing cisplatin-induced kidney injury and/or cisplatin-induced nephrotoxicity.
In some embodiments, the agents, uses and methods herein may be provided for treating and/or preventing ischemia-induced kidney injury (IIKI) or ischemia-induced acute kidney injury.
In any embodiments provided herein, the disorder, disease or condition associated with kidney injury may be a disease, disorder or condition in which kidney injury is pathologically 
Furthermore, with respect to kidney injury, the specification on pages 12-15, discloses:
“Aspects of the present invention relate to the diagnosis, treatment and prophylaxis of kidney injury, particularly acute kidney injury (AKI; also known as acute renal failure) and/or kidney injury, e.g. AKI.
Herein, ‘kidney injury’ refers to damage to the kidney, renal tissue, and/or one or more renal cells. Damage to a cell/tissue/organ may result from insult to the cell/tissue/organ, e.g. chemical or physical treatment/experience. In some embodiments kidney injury may be a consequence of chemical insult, e.g. in the case of drug-induced kidney injury, e.g. cisplatin-induced kidney injury. In some embodiments kidney injury may arise from physical insult, e.g. in the case of kidney injury arising as a result of crush, or kidney injury as a result of surgical damage to renal tissue, which may occur e.g. during surgery to treat a disease and/or for kidney transplantation (e.g. the kidney injury may have iatrogenic causes). In some embodiments kidney injury may be a consequence of hypoxia, e.g. as a consequence of ischaemia, or may result from reperfusion. In some embodiments kidney injury may arise from infection, immune response to infection, cancer and/or autoimmunity. Damage may be reversible or irreversible.
In some embodiments, kidney injury comprises damage to one or both of the kidneys. In some embodiments kidney injury comprises damage to one or more of a renal capsule, renal cortex, renal medulla, renal papilla, renal pyramid, renal column, renal calyx, minor calyx, major calyx, hilum, renal pelvis, ureter, renal artery and a renal vein. In some embodiments kidney injury comprises damage to one or more of a renal epithelial cell, a tubule epithelial cell, a proximal tubule epithelial cell, a distal tubule epithelial cell, a renal parietal cell, a podocyte, a loop of Henle 
Damage to a cell/tissue/organ may be characterised by a change to the structure and/or function of the cell/tissue/organ. For example, damage to a cell/tissue/organ may be characterised by a reduction in the level of a correlate of normal function of the cell/tissue/organ, and/or an increase in a correlate of impaired function of the cell/tissue/organ. By way of illustration, damage to the kidney/renal tissue/renal cells may be characterised by a reduction in urine output by the subject experiencing kidney damage, and/or an increase in serum creatine levels in the subject experiencing kidney damage. Damage to a cell/tissue/organ may be characterised by cell death, e.g. death of cells of the damaged organ/tissue. The cell death may result from apoptosis (i.e. programmed cell death) or necrosis (premature cell death as a consequence of damage).
As used herein, ‘acute kidney injury’ generally refers to abrupt deterioration in kidney function. Acute kidney injury may be characterised by a rapid increase serum creatinine and/or a rapid reduction in urine output.
Acute kidney injury may be defined and staged in accordance with the Summary of Recommendation Statements of the Kidney Disease Improving Global Outcomes (KDIGO) group, Kidney International Supplements (2012) 2, 8-12 (hereby incorporated by reference in its entirety).
In some embodiments, acute kidney injury is defined as: (i) an increase in serum creatine by ≥ 0.3 mg/dl (≥ 26.5 pmol/l) within a 48 hour period; (ii) an increase in serum creatine to ≥ 1.5 times baseline which is known or presumed to have occurred within the previous 7 days; or (iii) urine volume of < 0.5 ml/kg/h for 6 hours.

Kidney injury may be characterised by damage to tubular epithelial cells (TECs) and/or the transition of TECs to an epithelial-to-mesenchymal cell-like phenotype (i.e. EMT). Transition of TECs to a mesenchymal cell-like phenotype may be characterised e.g. by reduced expression of E-cadherin, increased expression of SNAIL and/or increased expression of ACTA2.
The kidney injury may have any cause, examples include kidney injury resulting from mechanical (i.e. physical) damage or injury, chemical damage or injury, ischemia or genetic predisposition. The cause or damage will normally result in impaired kidney function, which may lead to kidney failure.
Mechanical damage or injury may include physical injury to the subject, to the kidney, to TECs or to podocytes. It may also include tubular obstruction/blockage, e.g. of the urinary tract.
Chemical damage or injury may be caused by a drug, medicine, toxin, herbal or dietary supplements or other chemical agent administered to, absorbed or ingested by the subject. In some embodiments the chemical damage is a side effect of the administration of such an agent to treat a disease or condition not occurring in the kidney, or occurring both in the kidney and in one or more 
Ischemic damage may arise from a decrease in blood flow to the kidney which may be caused by a number of factors such as low blood pressure e.g. due to sepsis, blood loss or surgery, or the effect of a chemical agent, e.g. a medicine or drug, administered to the subject to treat another disease, disorder or condition. Kidney injury caused by ischemia may be ischemia-induced kidney injury, or ischemia-induced acute kidney injury. Kidney injury caused by crush injury may be ischemia-induced kidney injury with vasoconstriction or can be caused by tubular cast mechanical factors or toxic effects of circulating factors e.g. myoglobin.
In some embodiments the kidney injury, which may be AKI, is characterised by damage to, which may in some cases include or lead to death of, tubular epithelial cells (TECs) of the kidney, i.e. renal tubular epithelial cells. The TECs may be proximal or distal, both of which may be damaged in AKI, as may also the podocytes in the kidney glomerulus. Damage to TECs may also be any type of damage, injury or insult, e.g. as described above this may be mechanical, chemical or ischemic damage. Damage to TECs is a common causative factor of kidney injury, particularly AKI. Proliferation of TECs provides a mechanism for recovery and restoration of kidney function, whereas failure of TECs to proliferate can lead to disease development and progression, e.g. to chronic kidney disease and renal failure. Proliferation of podocyte precursors to restore glomerulus function may also occur, but is not as well described as TEC proliferation.

As described above, drug-induced kidney injury, drug-induced acute kidney injury or drug-induced nephrotoxicity may arise as a side effect of the administration of a drug or medicine intended to treat a disease, disorder or condition occurring in tissues outside the kidney, within the kidney or both. A number of drugs are known to exhibit such side-effects, which may depend on the condition being treated, the subject being treated, the dosage amount, dosage regime or mode of administration, and the extent to which the subject exhibits partial kidney failure prior to treatment. For example, the following agents have all been reported to have potential in inducing kidney injury: diuretics, (B-blockers, vasodilators, ACE inhibitors, aminoglycoside antibiotics (e.g. gentamicin), amphotercicin B, cisplatin, NSAIDs (e.g. aspirin, ibuprofen, diclofenac), ciclosporin, lithium salts, cyclophosphamide, sulphonamides, methotrexate, acyclovir, diethylene glycol, triamterene, (B-lactam antibiotics, vancomycin, rifampicin, ciprofloxacin, ranitidine, cimetidine, furosemide, thiazides, phenytoin. Optionally a drug-induced kidney injury is not a folate-induced kidney injury.

In some preferred embodiments, the present invention concerns the diagnosis, treatment and/or prophylaxis of cisplatin-induced kidney injury. This may include cisplatin-induced acute kidney injury or cisplatin-induced nephrotoxicity. Cisplatin (dichlorodiamino platinum; SP-4-2)-diamminedichloroplatinum(ll)) is a chemotherapeutic agent that is widely used to treat a range of cancers including head and neck, breast, lung, testis, ovarian, brain, and bladder cancers and is widely acknowledged to lead to kidney injury and dysfunction involving tubular damage and 
Whilst it is recognised that a subject having kidney injury may also present with fibrosis of the kidney, either as a disease condition having a separable etiology or as a secondary effect of the kidney injury, in some embodiments the kidney injury being diagnosed, treated or prevented is not fibrosis of the kidney, e.g. renal fibrosis. In some embodiments the subject does not have fibrosis. In some embodiments TEC damage occurs in the absence of fibrosis. In some embodiments fibrosis arises separately (e.g. secondarily to) AKI, e.g. due to incomplete regeneration of TECs. In some embodiments, the damaged TECs in the subject are not pro-fibrotic TECs. In some embodiments, fibrosis does not arise.”
Furthermore, with respect to claim 1, as recited, what is claimed in the instant invention broadly encompasses a method of administering any and all “agents” capable of inhibiting IL-11-mediated signaling for treatment of every and all kidney injury. By application of the factors set forth in Ex parte Forman (230 USPQ 546 (Bd. Pat. App. & Int. 1986), and reiterated in In re Wands (858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)), which include (1) quantity of experimentation, (2) guidance presented, (3) the predictability of the art, and (4) the breadth of the claims, in the instant application, the quantity of experimentation to determine which kidney injuries are encompassed by the scope of the claims is undue and the guidance provided in the specification very little, thereby rendering the results of the methods taught in the specification unpredictable. The disclosure of administering an IL-11 antibody for treatment of  chemically-induced liver injury is clearly insufficient support under the 35 U.S.C. 112(a) for claims, which 
In In re Fisher, 427 F.2d 833, 166 USPQ 18 (CCPA 1970), the Courts have held that:
"Inventor should be allowed to dominate future patentable inventions of others where those inventions were based in some way on his teachings, since some improvements while unobvious from his teachings, are still within his contribution, since improvement was made possible by his work; however, he must not be permitted to achieve this dominance by claims which are insufficiently supported and hence, not in compliance with first paragraph of 35 U.S.C. 112; that paragraph requires that the scope of the claims must bear a reasonable correlation to scope of enablement provided by specification to persons of ordinary skill in the art; in cases involving predictable factors, such as mechanical or electrical elements, a single embodiment provides broad enablement in the sense that, once imagined, other embodiments can be made without difficulty and their performance characteristics predicted by resort to known scientific law; in cases involving unpredictable factors, such as most chemical reactions and physiological activity, scope of enablement varies inversely with degree of unpredictability of factors involved." 
Therefore, there are substantial scientific reasons to doubt the scope of enablement, as set forth above. Reasonable correlation must exist between the scope of the claims and scope of enablement set forth.  It is suggested that by employing conventional claim language, the method claims be amended to include treatment as supported by the instant specification.

Claim rejections-35 USC § 112(b)
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6a.	Claims 1-11, 15, and 27-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 1 is rejected as vague and indefinite for several reasons.
	Claim 1 is vague and indefinite because it recites “…. kidney injury…”.  The metes and bounds of the claim are unclear.
	Claim 1, line 2, is improper because it recites non-elected language “prophylactically”. Appropriate correction is requested.
	Claim 1, line 2 is vague and indefinite because it recites “agent”. The metes and bounds of this term are unclear.
	Similarly, claims 7-10 are vague and indefinite because they recite “agent”. The metes and bounds of this term are unclear.
Claim 7, line 2, is improper because it recites non-elected language “preventing”. Appropriate correction is requested.
Claim 11 is vague and indefinite because it recites “wherein the agent is an anti-IL-11 antibody antagonist”. This recitation is confusing. It is suggested that the claim recite “wherein the agent is an IL-11 antibody or an antigen-binding fragment thereof capable of inhibiting IL-11-mediated signalling”.

	Claims 2-6, and 15 are rejected as vague and indefinite insofar as they depend on the above rejected claims for their limitations.

Claim rejections-Double Patenting
Non-statutory double patenting rejection (obviousness-type)
7.	The non-statutory double patenting rejection, whether of the obviousness-type or non-obviousness-type, is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent.  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); and In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(b) and [WP TypographicSymbols font/0x38] may be used to overcome an actual or provisional rejection based on a non-statutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.78(d).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

7a.	Claims 1-11, and 27-29 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-10 of U.S. Patent  10,035,852 (‘852) in view of Hewitson et al (2010). Although the conflicting claims are not identical, they are not patentably distinct from each other. 
Claim 1 of U.S. Patent ‘852 (having two inventors in common with the instant application), claims a method of treating fibrosis in a human subject, the method comprising administering to a human subject in need of treatment a therapeutically effective amount of an Interleukin 11 (IL-11) antibody which is capable of inhibiting Interleukin 11 (IL-11 mediated signaling, wherein the fibrosis is fibrosis of the heart, liver, kidney or eye.
Hewitson teaches that renal tissue injury induces kidney fibrosis (See abstract; Figure 1, page 2).
In instant claim 1, a method of treating kidney injury, the method comprising administering a therapeutically or prophylactically effective amount of an agent capable of inhibiting interleukin 
It would have been obvious to one of skill in the art at the time of the instant invention that claims 1-11, and 27-29 in the instant application are a species to claims 1-10 in the ‘852 patent and encompass subject matter to which the claims in the ‘852 patent are generic because a method as recited in instant claims 1-11, and 27-29 is encompassed by the method of claims 1-10 of the ‘852 patent in view of Hewitson which teaches that renal tissue injury induces kidney fibrosis. The instant are obvious from the patented claims because the instant claims are directed to one specific embodiment encompassed by the ‘852 claims.  The instant method is included in the method of the ‘852 claims and both sets of claims are of overlapping scope. The patented claims if infringed upon would also result in infringement of the claims of the instant application.  Allowance of the pending claims, therefore, would have the effect of extending the enforceable life of the allowed claims beyond the statutory limit.
Conclusion
	No claim is allowed.
	Claims 1-11, 15, and 27-29 are rejected.

Advisory Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Prema Mertz whose telephone number is (571) 272-0876. The examiner can normally be reached on Monday-Friday 7:00-4:30PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached on (571) 272-0857.  Official papers filed by fax should http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


					/PREMA M MERTZ/                                                            Primary Examiner, Art Unit 1646